Kellogg, P. J. (dissenting):
The knife works has occupied its plant since 1896. When it took possession it found the spur track connecting its plant with the railroad track, and deliveries of cars were being made by the company at the plant as a part of the transportation. That such practice was reasonable and customary would, therefore, seem to be beyond question. It is a 'matter of common knowledge that it is the same kind of service that is being furnished through the country to every plant of any considerable importance. With reference to when delivery at a plant is made Cardozo, J., wrote in N. Y. C. & H. R. R. R. Co. v. General El. Co. (219 N. Y. 227, 235): “ In the nature of things no inflexible formula can furnish a solution of that problem. The limits of place within which delivery is due, will vary with varying conditions (Mitchell Coal & Coke Co. v. Penn. R. R. Co., 230 U. S. 247, 263). All that we can safely say is that there must be such a delivery as is customary and reasonable. There was a time, before the days of railroads, when a carrier by land was expected to make delivery at the consignee’s home or place of business. That was because he could go there with his wagons (Fenner v. Buffalo & State Line R. R. Co., 44 .N. Y. 505, 510). With the days of railroads, delivery came to be expected at freight houses or other terminals. They are still the place of delivery where the factories and warehouses of shippers and consignees do not connect with the tracks. In our own time, however, private sidings have become common, and freight is carried over them between the railroad and the plant. Such carriage is commonly a part of the work of transportation (Vincent v. Chicago & Alton R. R. Co., 49 III. 33; Coe v. L. & N. R. Co., 3 Fed. Rep. 775). ha most cases the distances are short and the carrier’s burden remains substantially the same whether the cars are left upon the siding close to the main tracks or hauled along the siding until they *34reach the plant. In such circumstances it may be said with reason that delivery at the plant means delivery at the platform for loading and unloading. The practice of hauling cars to points along the spur convenient to shipper or consignee is known as ' spotting ’ and is commonly and fairly regarded as part of the work of carriage.”
We conclude, therefore, that the delivery of a carload of freight at, or the taking of it from, the platform on the spur track at the knife works, is a part of the transportation for which the company is paid and which it is its duty to perform. That duty, until this controversy arose, has been recognized. We do not understand that the company now questions the duty to deliver, but seeks to make the delivery conditional upon certain exemptions which a common carrier has not ordinarily the right to exact. Of course, if the spur track becomes dangerous and unfit for use, another question arises which then must be met.- The question here is the power of the Commission to require the company to operate such spur track without imposing conditions which seem to the Commission to be unusual and unreasonable. It is not disputed that in some respects the service is special, and that a proper agreement covering it and providing for the maintenance of the spur may be made. Whether the agreement in terms is proper or improper is not for us to determine; that rested in the sound discretion of the- Commission, and we are not to review that discretion when we conclude that it has acted fairly within its powers. I favor an affirmance of the order.
Woodward, J., concurred.
Determination annulled, ‘with fifty dollars costs and disbursements, and matter remitted to the Commission.